Title: From James Madison to Louis-André Pichon, 31 October 1803 (Abstract)
From: Madison, James
To: Pichon, Louis-André


31 October 1803, Department of State. “The Secretary of State … requests the favor of a passport for the Schooner Citizen of Georgetown, Potomak, commanded by  with a number of carriages for the Emperor of Morocco to whom the United States are under an obligation to deliver them. She is destined for Tangier, but she is to touch at L’orient to land some public dispatches, and will call at Gibraltar for advice before going into Tangier.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. JM sent identical letters on this date to Edward Thornton and Carlos Martínez de Yrujo.



   
   Left blank in the letterbook.


